Citation Nr: 1726722	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss prior to May 8, 2015, and in excess of 20 percent, thereafter.
 
2. Entitlement to a compensable rating for residuals of a fracture of the left pubic ramus prior to May 8, 2015, and in excess of 10 percent, thereafter.

3. Entitlement to service connection for gout, to include as secondary to residuals of a fracture of the left pubis ramus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. E. R.

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a June 2014 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was previously before the Board in March 2015, and was remanded for further development.

In a June 2015 rating decision, the RO increased the rating for the service-connected bilateral hearing loss to 20 percent, and to 10 percent for the service-connected fracture of the left pubic ramus, each effective from May 8, 2015, the date of the VA examination. 


FINDINGS OF FACT

1. Prior to May 8, 2015, the Veteran's service-connected bilateral hearing loss is assigned no worse than a Level I hearing in the left ear, and he has no worse than Level II hearing in the right ear. 

2. Beginning May 8, 2015, the Veteran's service connected bilateral hearing loss is assigned no worse than a Level VI hearing in the left ear, and he has no worse than Level V hearing in the right ear.

3. For the entire appeal period, the Veteran's service-connected residuals of a fracture of the left pubic ramus demonstrated painful motion. There is no showing of limitation of flexion to 45 degrees, extension to 5 degrees, limitation of rotation or adduction.

4. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's gout is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to May 8, 2015, for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a rating in excess of 20 percent after May 8, 2015, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. The criteria for a 10 percent rating, but no higher, for the period prior to May 8, 2015, for residuals of a fracture of the left pubic ramus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5251 (2016).

4. The criteria for a rating in excess of 10 percent for the period after May 8, 2015, for residuals of a fracture of the left pubic ramus have been not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5251 (2016).

5. The criteria for service connection for gout disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. 3.303, 3.304, 3.310(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the March 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Ratings 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Hearing loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

In a April 2011 rating decision, the RO granted service connection and assigned a noncompensable rating for bilateral hearing loss, effective March 25, 2010. Following a May 2015 VA examination, the RO increased the Veteran's rating to 20 percent in a June 2015 rating decision. 

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2011. The Veteran reported a history of military noise exposure from 1971-1975 when he worked as security police. Following service he worked as a concrete truck driver and with heavy equipment for approximately 30 years. He denied any other significant occupational/recreational noise exposure.  The Veteran did not report any current effects on his occupational functioning or daily activities.

On audiological examination, pure tone thresholds, in decibels, were as follows:

	


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
95
LEFT
10
15
15
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Pure tone threshold levels averaged 60 in the right ear and 48 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II Roman numeral designation for hearing loss in the right ear. Hearing loss in the left ear corresponds to category I Roman numeral designation. These categories correspond to a noncompensable disability rating under Table VII.

During a June 2014 Board hearing, the Veteran provided testimony that his hearing has worsened since his January 2011 VA examination. The Veteran stated that although he wears hearing aids, he still has to say "huh" and then the speakers have to repeat themselves. The Veteran also stated he got his hearing aids following the January 2011 VA examination. Due to the Veteran's testimony, in March 2015 the Board remanded the claim for a new examination.

The Veteran was afforded a VA examination in May 2015. When asked about the functional impact his hearing loss has upon him, the Veteran reported difficulty understanding speech. The Veteran also stated that he "needs to read lips better." On audiological examination, pure tone thresholds, in decibels, were as follows:

On audiological examination, pure tone thresholds, in decibels, were as follows:

	


HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
70
90
LEFT
65
30
60
80
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 60 percent in the left ear.

Pure tone threshold levels averaged 53 in the right ear and 63 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category V Roman numeral designation for hearing loss in the right ear. Hearing loss in the left ear corresponds to category VI Roman numeral designation. These categories correspond to a disability rating of 20 percent under Table VII.

The medical evidence of record, as detailed above, does not demonstrate the Veteran's hearing loss warrants the assignment of a rating in excess of 0 percent prior May 8, 2015, or in excess of 20 percent from May 8, 2015.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss. Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's hearing loss disability has manifested in difficulty hearing or understanding speech and has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  With regard to functional impairment due to ringing in his ears, that is a symptom associated with tinnitus under DC 6260, for which service connection is in effect and the Veteran is receiving compensation.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss. However, the audiometric examination results, as compared to the rating criteria, do not warrant an initial compensable rating prior to May 8, 2015, and in excess of 20 percent thereafter, for the Veteran's service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.

Left Pubic Ramus

Service connection was granted and an initial noncompensable rating assigned for residuals of a fracture of the left pubic ramus in a December 1980 rating decision. In that decision, the RO noted that service treatment records showed the Veteran was struck by a vehicle in 1971, after which he complained of pain the left upper leg.  X-rays in 1972 showed almost completely healed fracture of the left pubic 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45. For the purpose of rating disability from arthritis, the hip is considered a major joint. 38 C.F.R. § 4.45(f).

The Veteran's service-connected left pubic ramus disability was initially rated under Diagnostic Code 5299, representing an unlisted condition.  In the April 2011 rating action on appeal, the RO denied the claim for increased rating. 

In the June 2015 rating decision that assigned a 10 percent rating, the RO considered Diagnostic Code 5003-5251. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. This hyphenated diagnostic code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of extension of the thigh under Diagnostic Code 5251. 

Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a , Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5250 through 5255. DCs 5250 (ankylosis of the hip), 5254 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.

Under DC 5251 (limitation of extension of the thigh), a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.

Under DC 5252 (limitation of flexion of the thigh), a maximum rating of 40 percent is assigned when flexion is limited to 10 degrees. A rating of 30 percent is assigned when flexion is limited to 20 degrees. A rating of 20 percent is assigned when flexion is limited to 30 degrees and a rating of 10 percent is assigned when flexion is limited to 45 degrees.

Under of DC 5253 (impairment of the thigh), a maximum rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. A rating of 10 percent is assigned for a limitation of adduction (cannot cross legs) or for a limitation of rotation (cannot toe-out more than 15 degrees). 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees. 38 C.F.R. § 4.71a , Plate II.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's current claim for increased rating was received on March 25, 2010. He was afforded a VA examination in January 2011 during which he reported that he has achiness in the left hemi-pelvis, and rated his pain a 3 out of 10 that increases to 8 out of 10. The Veteran took tramadol for pain until he ran out of the medication. The Veteran reported that he does not have pain while walking. However he can only walk approximately one block and stand 15 minutes before needing to rest. The Veteran has flare-ups approximately once every six months causing him to seek bed rest. He has not noticed any heat, redness or infection. There was no swelling, no clicking or popping. There were no complaints of abnormal motion instability, locking heat redness swelling or giving way. The Veteran did complain of some stiffness. 

During the examination, the VA examiner reported that the Veteran had tenderness to palpation to the left hemi-pelvis particularly over the pubic area. The examiner did not find evidence of heat or redness, angulation, deformity, false motion, shortening, malunion or nonunion. There was also no crepitus or a false joint. The assessment was left superior pubic ramus fracture, healed. 

The Veteran was afforded another VA examination in June 2011 at which time the examiner noted no tenderness on compression of the hip. The Veteran could flex his hip to 90 degrees; he had 40 degrees of abduction, 50 degrees of extension and 20 degrees of adduction without pain. On repetitive motion, times three, the Veteran had no change in range of motion, coordination, fatigue, endurance or pain level. The VA examiner stated the veteran has degenerative arthritis of the left hip. He also stated the Veteran had daily pain in his left hip, and he uses a cane to take pressure off the hip.

During a June 2014 Board hearing, the Veteran provided testimony that his hip pain has worsened since his last VA examination in January 2011. The Veteran stated that he has pain that he self-medicated with ibuprofen or naproxen. Due to the Veteran's testimony, in March 2015 the Board remanded the claim for a new examination.

Pursuant to the Board's March 2015 remand, the Veteran was afforded a VA examination in May 2015. The VA examiner reported left hip range of motion as follows: flexion to 85 degrees; extension to 30; abduction to 35, and; adduction to 20 degrees. Adduction was not so limited that the Veteran could not cross his legs. The Veteran external rotation to 50 degrees; internal rotation to 30 degrees. The examiner noted pain on examination of all range of motion and pain with weight bearing. There was also tenderness over the left lateral and anteromedial hip areas with radiation into the left groin.

For muscle strength testing of the left hip was 4/5 for flexion, extension and abduction. The VA examiner opined that the reduced muscle strength results were entirely due to the Veteran's claimed condition. There was no muscle atrophy or ankylosis. The examiner described the functional impact of the left hip condition as limiting the Veteran's ability to perform prolonged walking RO standing, as well as repetitive climbing or squatting.

The May 2015 VA examiner opined "Today's exam reveals an antalgic gait supported by a walking cane, which is due to left hip problems. Range of motion of the left hip is quite decreased, as is strength. There is diffuse local tenderness.
X-rays show [osteoarthritis], as before." 

A 10 percent rating was assigned effective the date of that examination. Based on the evidence of record, including the VA examination assessments, the Board finds the Veteran is entitled to 10 percent rating from the March 2010 date of claim.  The January 2011 VA examination noted that the Veteran exhibited pain while walking. Thus, he is entitled to at least the minimum compensable rating for his left hip disability. 38 C.F.R. § 4.59. A rating in excess of 10 percent is not warranted for any time during the appeal period as there is no evidence of ankylosis, extension of thigh limited to 5 degrees, thigh flexion limited to 45 degrees, an inability to cross legs, or external rotation limited to 15 degrees.

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for an increased rating, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §3.310. 

The Veteran contends his current gout disability was caused by or is related to his service-connected left hip disability. According to the Veteran's medical records, he was first treated for gout in October 1991. In March 2010, the Veteran filed a claim for service connection for his gout.

In June 2011, the Veteran was afforded a VA examination. The VA examiner noted that the Veteran was diagnosed with gout by a private physician and there is no history of treatment for gout while the Veteran was in service. The VA examiner opined, "With no history of gout in the service, any current condition of his elbow, knees, or feet would not be related to any service connection." The VA examiner further stated:

He has degenerative arthritis of the left hip. Any hip condition would not create gout. Gout is a metabolic problem not caused by joints. Gout is caused by elevated uric acid. Therefore, it is less likely than not that his gout is secondary to any left hip condition.

In June 2014, the Veteran attended a Board hearing, and testified that sometime after he got out of the military he started having pain in his feet, knees and elbow and self-medicated with ibuprofen and naproxen. The Veteran also testified, that while he was treated for his left hip fracture, his treating physician told him that muscles damaged during his hip injury can release toxins that cause gout.

Pursuant to the Board's March 2015 remand, in May 2015, the Veteran was afforded a VA examination. The VA examiner noted that the Veteran did not have gout in service, and that the Veteran's service treatment records (STRs) are silent for any complaints related to gout. The VA examiner further opined that the gout is not related to the Veteran's service-connected left hip fracture. The reasoning the examiner provided was that the gout only involves the Veteran's elbow, knees and feet. The examiner also opined that it is less likely as not that the Veteran's gout was caused or aggravated by his service-connected left hip condition. In support of that opinion, the examiner noted that the Veteran osteoarthritis (OA) of the left hip secondary to his in-service fracture and gout is a condition of high serum levels of uric acid which then precipitate out in a joint and crystallize, causing severe joint pain, swelling and erythema. "It has nothing to do with trauma or OA at all." 

Based on a review of the record, the Board finds that service connection for gout is not warranted on any basis. Direct service connection is not warranted because there is no showing of gout in service. The Board finds that May 2015 VA opinion the most probative evidence against a finding of secondary service connection.  Gout is not caused by the service-connected residuals of the left hip fracture as it involves completely separate joints; the elbow, knees and feet, not the left hip. Read within context, the Board finds the opinion probative evidence against a finding of aggravation as the examiner explained the mechanics of gout that result in joint pain, and again, those joints are not the left hip and gout "has nothing to do with trauma or OA at all."  

The Veteran has asserted that his gout disability is due to his left hip fracture that occurred during service. Lay persons are competent to provide opinions on some medical issues; however, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of joint disease. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, the claim of service connection for gout, to include secondary to the Veteran's service-connected left hip injury must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to May 8, 2015, and in excess of 20 percent thereafter, is denied.

Entitlement to 10 percent rating for the period prior to May 8, 2015, for a residuals of a fracture of the left pubic ramus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to rating in excess of 10 percent rating for the period after May 8, 2015, for a residuals of a fracture of the left pubic ramus is denied.

Entitlement to service connection for gout, to include as secondary to residuals of a fracture of the left pubis ramus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


